DETAILED ACTION
This office action is in response to communications filed on 12/7/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 7/29/2020, 8/6/2020, 10/6/2020, 11/17/2020, and 12/7/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto. 
Examiner’s Note – Allowable Subject Matter
Claims 7-9 and 16-18 are allowable over the cited prior art.  However, said claims are objected to as being dependent upon a rejected claim and would otherwise be allowable if incorporated into the independent claims along with any intervening claims. 

Claim Objections
Claim(s) 1, 11, and 20 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claims 1, 11, and 20:
Replacement of "is be" with "is to be". 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to transitory media such as signals, carrier waves, and other forms of signal transmission.  Specifically the claim recites “one or more computer-readable storage media”.
	Instant specification ¶ 27-28 and 30 appear to build a distinction between “storage media” and “transmission media”.  However, the instant specification goes out of its way to explicitly state “Thus, by way of example, and not limitation, embodiments of the invention can comprise at least two distinctly different kinds of computer readable media: storage media and transmission media”.  MPEP 2111 IV B states “disclaimer of claim scope, is only considered when it is clear and unmistakable. See SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1341, 58 USPQ2d 1059, 1063 (Fed.Cir.2001)”.  Therefore the claimed media is interpreted to include a transmission type medium, and does not encompass one of the four categories of patent eligible subject matter.  Wording such as “one or more non-transitory computer-readable storage media” would overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2019/0034920 A1), in view of Wu et al. (US 2020/0137064) A1. 
Regarding claim 1, 11, and 20 Nolan teaches:
“A computing system comprising:
one or more processors (Nolan, Fig. 32, and ¶ 262 teaches processor 3202); and
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform a method for attesting concerning identity information of an attestation component to a relying party (Nolan, Fig. 32 ¶ 262 teaches machine readable medium 3200 storing method steps that when executed by a processor, perform functions of a block chain based e-wallet.  Examiner notes that claim language after the word “for” merely recites an intended use of the method), the method comprising:
accessing a private key of an attestation component (Nolan, ¶ 275, the private key of the e-wallet ‘Kw1’ is used to signed the information) that offers identity attestations of a particular identity (Nolan, ¶ 275, an attestation is signed using the ), and that manages use of a private key of the particular identity (Nolan, ¶ 275, an attestation is signed using the manufacturer’s key ‘Kmfg’), the private key of the attestation component being different than the private key of the particular identity (Nolan, ¶ 275, e-wallet key is distinct from manufacturer’s key);
determining that an identity attestation of the attestation component is to be provided (Nolan, ¶ 275, wallet app sends a transaction, an authorization context, and an attestation signed using a manufacturer’s key to an e-cash retailer.  The e-cash retailer determines if the e-wallet’s key ‘Kw1’ is valid and if the e-wallet is trusted), the identity attestation of the attestation component being different than the identity attestations of the particular identity (Nolan, ¶ 275, the attestation is signed using the manufacturer’s key ‘Kmfg’ and the information is signed using the e-wallet’s key ‘Kw1’); 	the attestation component cryptographically securing the identity attestation of the attestation component with the private key of the attestation component (Nolan, Fig. 35, ¶ 275, the information is cryptographically signed using the e-wallet’s private key ‘Kw1’); and
in response to the determination that the identity attestation of the attestation component is be provided, causing the cryptographically secured identity attestation of the attestation component to be provided to a relying party (Nolan, ¶ 275 wallet app sends a transaction, an authorization context, and an attestation signed using a manufacturer’s key ‘Kmfg’ to an e-cash retailer.  The information is signed using the e-wallet’s key ‘Kw1’)”.
	Nolan does not teach that the “particular identity” is a “decentralized identity”.

	“decentralized identity (Wu, Fig. 3, ¶ 59-62 teaches a decentralized identity in a blockchain network)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Nolan and Wu, to modify the identity attestation system of Nolan to include the use of a decentralized identity for attestations in a blockchain network as taught in Wu.  The motivation to do so constitutes applying a known technique (i.e., decentralized identity for attestations in a blockchain network) to known devices and/or methods (i.e., identity attestation system) ready for improvement to yield predictable results.
 
Regarding claims 2 and 12, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 1 (Nolan in view of Wu teaches the limitations of claims 1 and 11 as discussed above), the identity attestation of the attestation component which the attestation component has managed the private key of the decentralized identity may be determined (Nolan, Fig. 35, ¶ 275, the identity of the e-wallet is included in the sent information which also has information signed with ‘Kw1’)”.
Regarding claims 3 and 13, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 1 (Nolan in view of Wu teaches the limitations of claims 1 and 11 as discussed above), one or more of the identity attestations of the particular decentralized identity being provided by the relying party to the computing system (Nolan, ¶ 275 wallet app sends a transaction, an authorization )”.

Regarding claims 4 and 14, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 3 (Nolan in view of Wu teaches the limitations of claims 3 and 13 as discussed above), at least one of the one or more identity attestations of the particular decentralized identity being provided by the relying party in response to causing the cryptographically secured identity attestation of the attestation component to be provided to the relying party (Nolan, ¶ 275 wallet app sends a transaction, an authorization context, and an attestation signed using a manufacturer’s key ‘Kmfg’ to an e-cash retailer which is the relying party)”.

Claim(s) 5-6, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Wu in view of Cona et al. (US 2019/0333054 A1).
Regarding claims 5 and 15, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 1 (Nolan in view of Wu teaches the limitations of claims 1 and 11 as discussed above)”.	Nolan in view of Wu does not, but in related art, Cona teaches:	“the private key of the attestation component not being accessible by the particular decentralized identity (Cona, Fig. 3B and ¶ 45-46 teaches a private key of each owner which is distinct from each other and used to attest the next block in the chain)”.
Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Nolan, Cona, and Wu, to modify the identity attestation system of Nolan and Wu to include the separate ownership of private keys as taught in Cona.  The motivation to do so constitutes applying a known technique (i.e., separate ownership of private keys in a blockchain network) to known devices and/or methods (i.e., identity attestation system) ready for improvement to yield predictable results. 

Regarding claim 6, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 1 (Nolan in view of Wu teaches the limitations of claims 1 and 11 as discussed above)”.	Nolan in view of Wu does not, but in related art, Cona teaches:	“the private key of the attestation component not being accessible using any private key of the particular decentralized identity (Cona, Fig. 3B and ¶ 45-46 teaches a private key of each owner which is distinct from each other and used to attest the next block in the chain)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Nolan, Cona, and Wu, to modify the identity attestation system of Nolan and Wu to include the separate ownership of private keys as taught in Cona.  The motivation to do so constitutes applying a known technique (i.e., separate ownership of private keys in a blockchain network) to known devices and/or methods (i.e., identity attestation system) ready for improvement to yield predictable results. 


Regarding claims 10 and 19, Nolan in view of Wu teaches:
“The computing system in accordance with Claim 1 (Nolan in view of Wu teaches the limitations of claims 1 and 11 as discussed above)”.	Nolan in view of Wu does not, but in related art, Cona teaches:	“the attestation component being an owner of a decentralized identifier that is different than the particular decentralized identity, the private key of the attestation component being associated with the decentralized identifier of the attestation component (Cona, Fig. 3B and ¶ 45-46 teaches a private key of each owner which is distinct from each other and used to attest the next block in the chain)”.
	Before applicant’s earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Nolan, Cona, and Wu, to modify the identity attestation system of Nolan and Wu to include the separate ownership of private keys as taught in Cona.  The motivation to do so constitutes applying a known technique (i.e., separate ownership of private keys in a blockchain network) to known devices and/or methods (i.e., identity attestation system) ready for improvement to yield predictable results. 

Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
: See PTO-892.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507 and can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435